Citation Nr: 0631759	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  03-09 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Patrick J. Leddy, Attorney


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran had active military service from January 1943 to 
July 1944.  He died in November 2000.  The appellant is the 
veteran's surviving spouse.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in February 2005, it was remanded to the 
Department of Veterans Affairs (VA) Cleveland, Ohio, 
Regional Office (RO) via the Appeals Management Center for 
additional development and readjudication.  That development 
was completed and a supplemental statement of the case was 
issued in December 2005.  The case is ready for further 
appellate review. 


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to her 
claim and the evidence necessary to substantiate her claim.

2.  Acute cardiorespiratory arrest, acute aspiration 
pneumonitis, supranuclear palsy, pulmonary hemorrhage 
syndrome, cardiovascular arrest, and Parkinson's disease, 
the immediate and contributing causes of the veteran's 
death, were not present in service or for many years after 
service, and were not related to service or any disability 
of service origin, including the veteran's service-connected 
skull defect, traumatic encephalopathy, and focal seizures.  


CONCLUSION OF LAW

l.  Acute cardiorespiratory arrest, acute aspiration 
pneumonitis, supranuclear palsy, pulmonary hemorrhage 
syndrome, cardiovascular arrest, and Parkinson's disease, 
the immediate and contributing causes of the veteran's 
death, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002).

2.  A disease or injury which was incurred in or aggravated 
by service did not cause or contribute substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death.  She and her attorney contend that the 
veteran's significant head injury in service caused him to 
develop Parkinson's disease which contributed substantially 
to his demise.  In the interest of clarity, the Board will 
initially discuss whether the appellant's claim has been 
properly developed.  Thereafter, a review of the law, VA 
regulations and other authority which may be relevant to 
this claim will be set out.  Finally, the Board will present 
an analysis of the claim and render a decision. 

Veterans Claims Assistance Act of 2000
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to 
be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that in 
correspondence dated in February 2001, the RO advised the 
appellant that her claim for service-connected death 
benefits was incomplete, what evidence VA would obtain 
pertinent to her claim, information and evidence the 
appellant was responsible for providing, and the evidence 
necessary to complete her claim.  This letter was sent to 
the appellant prior to the initial adjudication of her 
claim, in April 2001.

In correspondence dated in March 2006, the RO advised the 
appellant of VA's duties under the VCAA and the delegation 
of responsibility between VA and the appellant in procuring 
the evidence relevant to her claim, including which portion 
of the information and evidence was to be provided by the 
appellant and which portion VA would attempt to obtain on 
behalf of the appellant.  Quartuccio, 16 Vet. App. at 187.  

Further, the RO provided the appellant with a copy of the 
April 2001 rating decision, a May 2002 Decision Review 
Officer (DRO) informal conference report, the January 2003 
statement of the case, February 2005 Board remand, and 
December 2005 supplemental statement of the case, which 
included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  The January 2003 
statement of the case provided the appellant with notice of 
all the laws and regulations pertinent to her claim and 
those pertinent to the implementation of the VCAA.  In the 
May 2002 DRO informal conference report, the VA DRO advised 
the appellant that the best evidence that she could provide 
in support of her claim would be a medical opinion from a 
neurologist such as Dr. D.R.B., or other qualified 
specialist, with a specific rationale as to why the 
physician thought that the veteran's palsy was related to 
the in-service skull fracture.  

It is also noted that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
handed down Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court reaffirmed that 
the enhanced duty to notify provisions under the VCAA should 
be met prior to an initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim.  In the instant 
appeal, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The notice provided to the appellant in 2001 was given prior 
to the initial AOJ adjudication of the claim in April 2001, 
although the later, more complete notice provided in 2006 
was not.  Nevertheless, notice was provided by the AOJ prior 
to the transfer and certification of the appellant's case to 
the Board.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of 
her claim and to respond to VA notices.  The Board also 
points out that the appellant has been represented by an 
attorney before VA since January 2005, and a service 
organization prior thereto.  Her attorney has demonstrated 
knowledge and understanding of the VA process, having 
submitted arguments/statements on several occasions which 
arguments/statements demonstrate the ability to argue the 
merits of the claim and present thoughtful arguments.  
Therefore, to decide the appeal would not be prejudicial 
error to the appellant.

The Board also notes that the March 2006 VCAA notice 
contained a specific request for the appellant to provide 
any evidence in the appellant's possession that pertained to 
the claim.  38 C.F.R. § 3.159(b)(1) (2005).  Such notice to 
the appellant can be considered satisfactory since it 
properly conveyed to the appellant the essence of the 
regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, No. 05-7157 (Fed. Cir. April 5, 
2006).

Moreover, throughout the course of this appeal, the RO in 
various correspondence, including the rating decision, 
statement of the case and supplemental statements of the 
case, asked the appellant for all the information and 
evidence necessary to substantiate her claim - that is, 
evidence of the type that should be considered by VA in 
assessing the claim.  A generalized request in the initial 
VCAA notice for any other evidence pertaining to the claim 
would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the initial notice did not harm the appellant, 
and it would be legally proper to render a decision in the 
case without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the 
RO obtained pertinent VA medical opinions in January 2003, 
November 2005, and March 2006.  The opinion statements 
appear complete on their face.  Probative opinions were 
offered, and the rationales for the opinions were provided.  
There is no indication that additional medical review is 
necessary for the fair adjudication of the appellant's 
claim.  38 U.S.C.A. § 5103A.  

It is significant to note in that regard that in February 
2006, the appellant's attorney took exception to the 
opinions that were obtained in November 2005 and March 2006.  
First, he indicated that he and the appellant had not been 
provided a copy of the full report of the opinions.  The 
appellant's attorney also took exception to the fact that 
there was no information regarding the background and 
qualifications of the VA neurologist as well as the 
rationale provided by the VA neurologist in the VA opinion.  
Finally, the attorney took exception to the fact that there 
was no information about the background and qualification of 
the second VA examiner (March 2006 report), and argued that 
if that examiner was not a neurologist, it is unclear why 
any probative weight should be given to her findings.  The 
appellant's attorney requested that he be provided a full 
copy of the VA opinions and information regarding the VA 
examiners' qualifications, and that he be given the 
opportunity to engage an expert to evaluate the conclusions 
reached in those opinions.  In response to this concern, in 
June 2006 the RO directed a facsimile to the appellant's 
attorney that apparently included the information that the 
attorney had requested.  No further response from the 
appellant's attorney has been received.  

Neither the appellant nor her attorney have made the RO or 
the Board aware of any other evidence relevant to her appeal 
that needs to be obtained.  In a statement submitted to the 
RO in April 2006, the appellant indicated that she had no 
other information or evidence to give VA to substantiate her 
claim.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  

Finally, it is noted that during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and 
evidence was needed to substantiate her claim for service-
connected DIC benefits, but she was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the award of the benefit currently on appeal.  As 
this decision results in the denial of the appellant's 
claim, however, the question of whether the appellant has 
been properly notified as to the provisions regarding the 
effective date of an award is rendered moot.  Accordingly, 
the Board will proceed with appellate review.

Laws and Regulations

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection in General

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests an organic 
disease of the nervous system and or a cardiovascular 
disease to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2005).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).  

Service Connection for the Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2005); see Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  A service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other 
conditions, was the immediate or underlying cause of death 
or was etiologically related thereto.  38 C.F.R. § 3.312(b); 
see Ashley v. Brown, 6 Vet. App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was 
a causal connection.  38 C.F.R. § 3.312(c); see Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

The regulation points out that "[t]here are primary causes 
of death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions."  38 C.F.R. § 3.312(c)(4).  The regulation 
further notes that, "even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally 
be reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature."  38 C.F.R. § 3.312(c)(3), (4) (2005); Lathan v. 
Brown, 7 Vet. App. 359 (1995).

Analysis

As shown on the certificate of death, the cause of the 
veteran's death was acute cardiorespiratory arrest due to 
acute aspiration pneumonitis due to supranuclear palsy due 
to pulmonary hemorrhage syndrome.  Cardiovascular shock was 
listed as a contributory cause.  The certifying physician 
subsequently clarified that Parkinson's disease was also a 
contributing condition.

Historically, the veteran had active honorable service from 
January 1943 until his medical discharge in July 1944 with a 
diagnosis of organic brain disease as a result of a skull 
fracture and cortical lacerations sustained as a result of 
having been struck by an automobile.  Following the 
accident, the veteran had remained unconscious for 
approximately eight days.  The veteran's service medical 
records disclose no evidence of complaints, treatment, or 
diagnosis for acute cardiorespiratory arrest, acute 
aspiration pneumonitis, supranuclear palsy, pulmonary 
hemorrhage syndrome, cardiovascular arrest, and Parkinson's 
disease, nor is it contended otherwise.  

Service connection was granted in a July 1944 rating 
decision, for organic brain disease, residuals of post-
traumatic bony defect of the skull in the right temporo-
parietal region, with persistent electro-encephalo-graphic 
changes, and quadrantanopsia with personality changes.  This 
disability was evaluated as 70 percent disabling from July 
1944.  

There are no medical records available for the veteran's 
first post-service year.  A January 1948 VA examination 
report disclosed normal cardiovascular and respiratory 
systems.  Neuropsychiatric examination revealed that the 
veteran was successful in college and was substantially 
employed.  The diagnosis was encephalopathy, post-traumatic, 
with resultant left homonymous hemianopsia and concomitant 
cephalalgia.  The veteran's chief impediment was said to 
have been his visual defect.  

In January 1988, the veteran filed a claim for service 
connection for Parkinson's disease.  Following VA 
neuropsychiatric examination in August 1988, the examiner 
commented that he could not say whether the veteran's 
Parkinson's disease was secondary to his in-service head 
injury, though it was within the realm of possibility.  The 
examiner explained that "many people have head injuries 
without ever developing Parkinson's disease, however, this 
cannot be ruled out in every case."  A November 1988 rating 
decision denied the veteran's claim for service connection 
for Parkinson's disease.  The veteran did not file a notice 
of disagreement with that decision.  

The veteran died in November 2000.  His Certificate of Death 
listed acute cardiorespiratory arrest, acute aspiration 
pneumonitis, supranuclear palsy, pulmonary hemorrhage 
syndrome, and cardiovascular arrest, as the immediate and 
contributing causes of the veteran's death.  

In a September 2001 written statement, Dr. S.H.L., D.O., 
F.A.C.O.I., explained that she had been the attending 
physician in November 2000, at the time of the veteran's 
death.  She stated that "as a clarification to his death 
certificate, Parkinson's disease (as well as supranuclear 
palsy) was among the contributing factors to [the veteran's] 
death."  

At the time of the veteran's death, service connection was 
in effect for a skull defect evaluated as 50 percent 
disabling; left homonymous hemianopsia due to traumatic 
encephalopathy, evaluated as 30 percent disabling; focal 
seizures, evaluated as 20 percent disabling; and traumatic 
periarthritis of the right shoulder, evaluated as 10 percent 
disabling. The combined rating for service-connected 
disabilities at the time of the veteran's death was 80 
percent.

It is uncontested that none of the disorders found to have 
caused or contributed to death was manifest until late in 
the veteran's life, long after separation from military 
service.  It is the appellant's contention that the 
veteran's death was related to the same severe in-service 
head injury that resulted in his service-connected skull 
defect, traumatic encephalopathy, and focal seizures.  The 
appellant and her attorney have specifically argued that the 
veteran developed his well-documented Parkinson's disease as 
a result of the in-service skull fracture and cortical 
lacerations, and that service connection for the cause of 
death should be granted since his Parkinson's disease was a 
contributory factor in his death.  

If the appellant is to be successful in her claim for 
service connection for the cause of the veteran's death, 
essentially, the evidence before the Board must at least be 
in equipoise regarding the conclusion that the veteran had a 
disability which originated in service that caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(a); 38 C.F.R. 
§ 3.312.  

With respect to the appellant's and her attorney's theories 
of the alleged relationship between the veteran's service-
connected residuals of a December 1943 skull fracture and 
his ultimate demise in November 2000, their statements must 
first be analyzed for their probative value.  In short, 
neither the appellant nor her attorney have been shown to be 
medically qualified to render opinions involving diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and need not be considered.  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).  

In the category of medical opinions from those who do have 
the requisite medical background that would qualify as 
probative medical evidence, however, the appellant has 
offered into evidence an August 2001 statement from Dr. 
R.B.D., M.D. a professor of Neurology and Associate Dean at 
Case Western Reserve School of Medicine.  In the statement, 
Dr. R.B.D. expressed his recollection of the veteran at the 
VA Medical Center Neurology Clinic, where Dr. R.B.D. was the 
attending physician.  Dr. R.B.D. noted that the veteran had 
"sustained a serious head trauma while on active duty in the 
early 1940's and, in later years, developed Parkinsonism."  
Dr. R.B.D. then opined that there "is a definite 
epidemiological association between head trauma and the 
later development of Parkinsonism."  He stated that 
"Mohammed Ali is a prime example."  

As noted above, in the May 2002 DRO conference report, the 
appellant was encouraged to provide a statement from Dr. 
D.R.B., or other qualified specialist, containing a specific 
rationale as to why the physician thought that the veteran's 
palsy was related to the in-service skull fracture.  The 
appellant has provided no supplemental opinion in response 
to that request, nor has she or her attorney identified the 
location of any other medical opinions in support of her 
claim that the veteran's Parkinson's disease or palsy which 
contributed to his demise was related to the in-service head 
trauma.  

However, the appellant did submit a 2003 medical treatise 
documenting a study performed by physicians associated with 
the Mayo Clinic.  This treatise appears to assert that 
individuals who suffered certain forms of severe head trauma 
are eleven times more likely to develop Parkinson's disease 
than persons who had not sustained head trauma.  In its 2005 
Remand, the Board found that the 2003 Mayo Clinic study was 
competent evidence in that "standing alone, [it] discusses 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than 
an unsubstantiated lay medical opinion."  Wallin v. West, 11 
Vet. App. 509 (1998).   

While the statement offered by Dr. D.R.B. and the 2003 Mayo 
Clinic study are clearly deemed to be competent evidence, 
their probative value is compromised by several factors.  
First, with respect to Dr. D.R.B.'s statement, there is no 
indication that he had the benefit of the review of the 
veteran's claims folder, including the service medical 
records, prior to the formulation of his statement.  
Essentially, there is no indication that the opinion offered 
was based upon anything more than the history provided by 
the appellant or the veteran prior to his demise.  An 
opinion based upon an inaccurate factual premise has no 
probative value."  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  By analogy, an opinion based upon information 
provided by individuals who lack the medical background 
required to analyze medical information would have 
commensurably questionable probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Secondly, the Board cannot help but notice the carefully 
worded statement of Dr. D.R.B. in that it critically avoids 
making a direct connection between the veteran's specific 
circumstances with the essence of the opinion.  In other 
words, Dr. D.R.B. stated that the veteran "sustained a 
serious head trauma while on active duty . . . and, in later 
years, developed Parkinsonism."  Dr. D.R.B. then went on to 
comment that there is a definite association between head 
trauma and the later development of Parkinsonism.  What Dr. 
D.R.B. did not do, however, was categorically state that the 
veteran's in-service head trauma was the cause of his 
Parkinson's disease.  At best, the statement of Dr. D.R.B. 
only leaves open the possibility of such a causation.  His 
reference to Mohammed Ali as a prime example further adds to 
the speculative nature of the statement since an easy 
distinction can be made between the single-incident head 
trauma experienced by the veteran in service and the 
multiple blows to the head sustained by the world champion 
prize fighter.  Finally, it is critical to note that the 
appellant was specifically invited to obtain a clarification 
and rationale for the opinion of Dr. D.R.B., but never did 
so.  
 
With respect to the 2003 Mayo Clinic study, while it is 
deemed to be competent evidence since it at least serves as 
a plausible explanation for the origin of the veteran's 
Parkinson's disease, its probative valued is acutely 
weakened since the essence of the explanation was never 
favorably applied to the veteran's specific case.  To the 
contrary, a subsequent opinion provided by a VA neurologist 
in November 2005 (described in greater detail below) 
concluded that the 2003 Mayo Clinic study had at best no 
scientific merit, and at worse was unfavorable to the 
appellant's claim.  

On the other hand, the competent medical evidence in the 
claims file against the appellant's claim consists of a 
January 2003 VA medical opinion, a November 2005 opinion 
offered by a VA neurologist in answer to questions posed by 
the Board in the February 2005 remand, and a March 2006 
opinion offered by a VA endocrinologist.  

In the January 2003 VA medical opinion report, it was noted 
that the medical professional had reviewed the veteran's 
claims file.  The VA medical professional first concluded 
that it was as likely as not that supranuclear palsy and/or 
Parkinson's disease contributed to the cause of the 
veteran's death.  Then, after citing and describing five 
references from the medical literature dated from 1990 to 
2003, the medical professional deduced that "while head 
injury may lead to secondary Parkinsonism, it is fairly safe 
to say that it seems to be more of a cumulative head injury 
response rather than one major event."  The professional 
conceded that the one-event scenario had been reported but 
was exceedingly rare.  The VA medical professional concluded 
that it was unlikely that the veteran's Parkinson's disease 
had the severe head injury as an etiology.  Although the 
individual who offered this opinion was not identified in 
terms of whether he or she was a physician or trained in any 
particular medical specialty, it is clear that the provider 
was a medical professional since prior to obtaining the 
opinion, the RO had directed the veteran's claims file to 
the Medical Center for review by a neurologist for the 
purposes of obtaining a medical opinion.  The fact that the 
medical professional did not so identify him or herself goes 
only to the weight of the opinion; it does not negate it.  
As such, based upon the sound rationale for the opinion 
which was based upon a review of the veteran's claims file, 
the Board finds this medical opinion to be highly probative.  

The November 2005 VA medical opinion that was obtained at 
the request of the Board's February 2005 remand stands even 
more prominently against the appellant's claim.  In this 
case, the provider of the opinion identified himself as a 
neurologist.  In the report, the VA neurologist indicated 
that the veteran's claims file had been reviewed, and 
proceeded to summarize the factual background pertinent to 
the question at hand.  In answer to the question of whether 
it is at least as likely as not that the veteran's head 
trauma in service, or the service-connected residuals of 
that injury, caused or substantially contributed to the 
onset of Parkinson's disease and/or supranuclear palsy later 
in the veteran's life, the VA neurologist answered in the 
negative.  

The November 2005 opinion also analyzed the value of the May 
2003 Mayo Clinic study and described it as conservatively 
worded in an attempt to discourage anyone from concluding 
that head trauma causes Parkinson's disease.  The VA 
neurologist's analysis resulted in the conclusion that the 
Mayo Clinic study had no scientific merit since it in fact 
showed that head trauma actually exposed an individual to 
less of a risk for developing Parkinson's disease than in 
the normal population.  The physician stated that the 
article had generated much criticism because of it being 
prone to sampling error as a retrospective study.  

The VA neurologist summarized his findings by stating that 
there is a possibility that closed head trauma would one day 
be proven to be a minor risk factor for the subsequent 
development of Parkinson's disease, but that the Mayo Clinic 
article suggested the opposite.  He concluded that it is 
less likely than not that the veteran's remote head injury 
was related to his developing Parkinson's disease later in 
life.  The Board finds the November 2005 VA neurologist's 
opinion to be highly probative since it was based upon a 
review of the veteran's claims file, included a detailed 
rationale for the conclusions reached, and was provided by a 
medical professional skilled in the diagnosis and treatment 
of the disorder at issue.  

Finally, the March 2006 opinion, which was provided by a VA 
endocrinologist, briefly described the November 2005 VA 
neurologist's opinion as "an elegant discussion of the 
questions raised," and then expressed complete concurrence 
with the conclusion reached, namely that it was less likely 
than not that the veteran's remote brain injury contributed 
to the development of Parkinson's disease.  While the 
probative weight of this opinion is reduced because there is 
no indication that the opinion was based upon a review of 
the veteran's claims folder, its probative value is not 
negated simply because it was offered by a VA 
endocrinologist rather than a neurologist as has been 
suggested by the appellant's attorney.  

In summary, it is the appellant's contention that the 
veteran developed Parkinson's disease as a result of the 
service-connected skull fracture, and that service 
connection for the cause of death should be granted since 
Parkinson's disease was a contributory factor in his death.  
The Board finds that the evidence in support of the 
appellant's claim described above only raises the 
possibility that the head trauma that the veteran sustained 
in service resulted in Parkinson's disease.  At most, it 
rises to the level of speculation.  On the other hand, the 
competent evidence against the appellant's claim for service 
connection for the cause of the veteran's death consisted of 
relatively blunt medical opinions against such a proposition 
that were founded for the most part upon a review of the 
pertinent evidence in the claims file and supported by sound 
rationale with the application of the medical literature to 
the veteran's specific history.  

Consequently, following review and consideration of all 
evidence and material of record in the claims file, and for 
the foregoing reasons and bases, the Board is left no 
recourse but to find that the preponderance of the evidence 
is against the appellant's claim for service connection for 
the cause of the veteran's death.  The Board must conclude 
that a disability of service origin, including the veteran's 
service-connected skull defect, traumatic encephalopathy, 
and focal seizures, did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


